                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

United States of America, et al., ex rel.
                                    )                         C/A No. 9:14-3699-RMG
Scarlett Lutz and Kayla Webster,    )
                                    )
             Plaintiffs/Relators,   )
                                    )                        ORDER AND OPINION
       v.                           )
                                    )
Laboratory Corporation of America   )
Holdings,                           )
                                    )
                     Defendant.     )
___________________________________ )

       Before the Court is Defendant Laboratory Corporation of America Holdings’ (“LabCorp”)

motion to exclude the testimony of Relators’ expert witness, Michael Petron. (Dkt. No. 334.)1

Relators responded in opposition and LabCorp replied. (Dkt. Nos. 376, 383.) For the reasons set

forth below, LabCorp’s motion is granted.

I.     Background

       This is a qui tam action in which the United States of America declined to intervene.

Relators allege that LabCorp violated the False Claims Act (“FCA”) and Anti-Kickback Statute

by providing in-office-phlebotomist (“IOP”) blood draw services to doctors whom LabCorp knew

referred the blood to Health Diagnostic Laboratory (“HDL”) and Singulex, Inc. for testing—in

exchange for illegal kickbacks, referred to as process and handling (“P&H”) fees—on which HDL

and Singulex, Inc. then submitted claims for reimbursement from the Government. Relators also




1
  The Court granted LabCorp’s motion to seal portions of its legal memorandum and certain
exhibits. (Dkt. No. 338.) LabCorp’s filing at Dkt. No. 334 is therefore publicly available with
redactions. LabCorp’s filing at Dkt. No. 401 is under seal with no redactions, for the Court’s use
here. This order cites to Dkt. No. 401.


                                               -1-
allege that LabCorp submitted its own claims for reimbursement on tests that it was referred by

those doctors. (Dkt. No. 50.)

II.    Legal Standard

       Rule 702 of the Federal Rules of Evidence provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a)     the expert’s scientific, technical, or other specialized knowledge will help
               the trier of fact to understand the evidence or to determine a fact in issue;
       (b)     the testimony is based on sufficient facts or data;
       (c)     the testimony is the product of reliable principles and methods; and
       (d)     the expert has reliably applied the principles and methods to the facts of
               the case.

Fed. R. Evid. 702(a)-(d). “Implicit in the text of Rule 702 is a district court’s gatekeeping

responsibility ‘to ensur[e] that an expert’s testimony both rests on a reliable foundation and is

relevant to the task at hand.’” Nease v. Ford Motor Co., 848 F.3d 219, 229 (4th Cir. 2017)

(emphasis in original) (quoting Daubert v. Merrell Dow Pharms., 509 U.S. 579, 597 (1993)).

       Relevant testimony, “of course, is evidence that helps ‘the trier of fact to understand the

evidence or to determine a fact in issue.’” Nease, 848 F.3d at 229 (quoting Daubert, 509 U.S. at

591). “With respect to reliability, the district court must ensure that the proffered expert opinion

is based on scientific, technical, or other specialized knowledge and not on belief or speculation,

and inferences must be derived using scientific or other valid methods.” Nease, 848 F.3d at 229

(internal quotation marks omitted). “As the Supreme Court has repeatedly explained, Daubert v.

Merrell Dow Pharmaceuticals, Inc. [ ] offers district courts several guidepost factors that the court

‘may consider’ in assessing an expert’s evidentiary reliability to the extent that the factors are

relevant to the specific facts of the case at hand.” McKiver v. Murphy-Brown, LLC, 980 F.3d 937,

959 (4th Cir. 2020) (emphasis in original). The “emphasis on the word ‘may’ [ ] reflects Daubert’s

description of the Rule 702 inquiry as ‘a flexible one.’” Kumho Tire Co. v. Carmichael, 526 U.S.


                                                -2-
137, 149 (1999) (quoting Daubert, 509 U.S. at 594). Factors that the district court may consider

include: (1) “[w]hether a theory or technique . . . can be (and has been) tested”; (2) “whether the

theory or technique has been subjected to peer review and publication”; (3) its “known or potential

rate of error”; (4) the “existence and maintenance of standards controlling the technique’s

operation”; and (5) whether the theory or technique has garnered “general acceptance.” Daubert,

509 U.S. at 593-94; accord United States v. Hassan, 742 F.3d 104, 130 (4th Cir. 2014). “These

factors may or may not be pertinent in assessing reliability, depending on the nature of the issue,

the expert’s particular expertise, and the subject of his [or her] testimony.” McKiver, 980 F.3d at

959 (alteration in original) (internal quotation marks omitted). Nor is the Daubert list of factors

“definitive or exhaustive.” United States v. Crisp, 324 F.3d 261, 266 (4th Cir. 2003). Instead, “the

law grants a district court the same broad latitude when it decides how to determine reliability as

it enjoys in respect to its ultimate reliability determination.” Kumho Tire Co., 526 U.S. at 142. For

instance, courts have considered whether experts “developed [their] opinions expressly for the

purposes of testifying,” Wehling v. Sandoz Pharms. Corp., 162 F.3d 1158 (Table), 1998 WL

546097, at *3 (4th Cir. Aug. 20, 1998) or “though research they have conducted independent of

the litigation,” Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (on

remand). This is because, at bottom, the “objective of [the Daubert gatekeeping requirement] . . .

is to make certain that an expert, whether basing testimony upon professional studies or personal

experience, employs in the courtroom the same level of intellectual rigor that characterizes the

practice of an expert in the relevant field.” Kumho Tire Co., 526 U.S. at 152.

       This reliability inquiry requires the district court to heed “two guiding, and sometimes

competing, principles.” Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999). “On

the one hand, . . . Rule 702 was intended to liberalize the introduction of relevant expert evidence,”




                                                 -3-
id., and “the trial court’s role as a gatekeeper is not intended to serve as a replacement for the

adversary system,” United States v. Stanley, 533 F. App’x 325, 327 (4th Cir. 2013) (citing Fed. R.

Evid. 702 advisory committee’s note), cert. denied, 134 S. Ct. 1002 (2014). Indeed, “[a]s with all

other admissible evidence, expert testimony is subject to being tested by ‘[v]igorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of proof.’”

Westberry, 178 F.3d at 261 (quoting Daubert, 509 U.S. at 596)). On the other hand, “[b]ecause

expert witnesses have the potential to be both powerful and quite misleading, it is crucial that the

district court conduct a careful analysis into the reliability of the expert’s proposed opinion.” Fultz,

591 F. App’x at 227 (internal quotation marks omitted). Thus, “given the potential persuasiveness

of expert testimony, proffered evidence that has a greater potential to mislead than to enlighten

should be excluded.” Westberry, 178 F.3d at 261.

       For this reason, the proponent of the testimony bears the burden of proving it is reliable by

a preponderance of the evidence. See Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir.

2001). Proponents “do not have to demonstrate to the judge by a preponderance of the evidence

that the assessments of their experts are correct, they only have to demonstrate by a preponderance

of the evidence that their opinions are reliable. . . . The evidentiary requirement of reliability is

lower than the merits standard of correctness.” In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 744

(3d Cir. 1994).

III.   Discussion

       Relators offer Petron as an expert witness on the following topic:

       [T]o quantify damages suffered by the Centers for Medicare & Medicaid Services’
       (“CMS”) Medicare program (“Medicare Program”) resulting from LabCorp’s
       submission of, causing the submission of, and/or participating in a conspiracy to
       submit, false claims to the Medicare Program from 2010 through 2014 in violation
       of the federal False Claims Act, 31 U.S.C. § 3729 et seq. (“FCA”). Specifically, I
       was asked to identify the following:



                                                  -4-
        A.     Improper and Damaged Medicare Part B claims submitted by and paid to
               Health Diagnostics Laboratories (“HDL”) or Singulex, Inc. (“Singulex”) for
               testing services referred by a physician receiving improper remuneration
               from HDL or Singulex in the form of draw fees or “processing and
               handling” (“P&H”) fees, for which LabCorp performed the phlebotomy
               services.

        B.     Improper and Damaged Medicare Part B claims submitted by and paid to
               LabCorp for testing services referred to LabCorp by a physician receiving
               P&H fees from HDL or Singulex and where LabCorp was performing
               phlebotomy services for the HDL or Singulex testing.

(Dkt. No. 376-3 ¶ 8.) In other words, as Petron’s report states:

        For purposes of this engagement, I have been asked to calculate damages based
        upon improper claims submitted to, and paid by, Medicare Part B for which
        LabCorp performed phlebotomy services. That is, claims paid by Medicare Part B
        submitted by HDL or Singulex for testing services referred by a healthcare provider
        receiving P&H fees and for which LabCorp performed phlebotomy services, and
        claims paid by Medicare Part B submitted by LabCorp for testing services referred
        to LabCorp by a provider receiving P&H fees from HDL or Singulex where
        LabCorp was providing phlebotomy services for the HDL or Singulex testing.

(Id. ¶ 27.)

        LabCorp argues that Petron’s opinions are unreliable because they are based on insufficient

facts or data and premised on untested assumptions, some of which were supplied by Relators’

counsel. The Court has carefully reviewed the Petron report and its exhibits reflecting the data on

which Petron relied to form his opinions. For the following reasons, the Court finds that Relators

have failed to carry their burden of demonstrating that Petron’s opinions are reliable.

        The Court of Appeals for the Fourth Circuit endorses quantifying damages under the FCA

as “the amount of money the government paid by reason of the false statement above what it would

have paid absent the false statement.” United States ex rel. Harrison v. Westinghouse Savannah

River Co., 352 F.3d 908, 922 (4th Cir. 2003); see also United States ex rel. Drakeford v. Tuomey,

976 F. Supp. 2d 776, 777-78 (D.S.C. 2013) (noting that the Harrison damages standard is “based

on a cause of action arising solely under the FCA”). This is because the FCA “attaches liability,



                                                -5-
not to the underlying fraudulent activity . . . but to the claim for payment.” Harrison v.

Westinghouse Savannah River Co., 176 F.3d 776, 785 (4th Cir. 1999). “This view is consistent

with the text of the FCA, which provides for recovery of ‘damages which the Government sustains

because of the act of’ the defendant.” United States ex rel. Harrison, 352 F.3d at 922 (quoting 31

U.S.C. § 3729(a)). “This approach also furthers an important purpose of the FCA, which is to

make the government completely whole.” Id. (citing United States ex rel. Marcus v. Hess, 317

U.S. 537, 551-52 (1943)).

       Here, Petron sought to calculate damages based on the premise that LabCorp IOPs were

stationed in the offices of physicians taking unlawful kickbacks through inflated P&H fees, and

that LabCorp facilitated the HDL/Singulex fraudulent scheme by routinely providing blood draws

for these fraudulent tests even though LabCorp knew that the claims being submitted to Medicare

by HDL/Singulex were fraudulent. Petron’s difficulty in proving damages from this theory of

liability began with an inability to definitively identify which physicians receiving unlawful

kickbacks had LabCorp IOPs in his or her office during the relevant time period. And LabCorp

apparently claimed it did not have this data from the relevant time period of approximately 2010

to 2014.

       More specifically, Petron formed his opinions on the damages caused by LabCorp by

implementing a multi-step methodology to identify the universe of HDL/Singulex false claims

made on testing done on blood that a LabCorp IOP drew for a doctor who received a P&H fee

from HDL/Singulex. To do this, Petron purported to identify (i) doctors who received P&H fees

from HDL/Singulex, (ii) HLD/Singulex claims made on tests ordered by those doctors, and (iii)

timeframes in which it was “more likely than not” that a LabCorp IOP drew the blood for that test.

(Dkt. No. 376-3 ¶ 48.) The data that Petron applied to this methodology was provided to him by




                                               -6-
Relators’ counsel and included data produced by LabCorp in this action, summaries of data

compiled by HDL, and summaries of data relied on by the Government in BlueWave, 9:14-cv-230-

RMG. (Dkt. Nos. 376-3 at 43-59; 376 at 20.) Petron did not collect or review the underlying data,

although he testified that “the underlying evidence that LabCorp provided is incomplete,

inconsistent, not accurate.”2 (Dkt. No. 401-1 at 7, 30.) For instance, one such summary on which

Petron relied was prepared by HDL and purports to list P&H fee payments, but Petron could not

state whether he “knew for a fact” that a doctor included in the summary had actually been paid a

P&H fee, nor could he state “with any degree of certainty” whether all of the doctors listed had

been paid P&H fees. (Id. at 3.) By contrast, a LabCorp IOP stationed at one doctor’s office testified

that while there from July 2012 to 2015 she “did not” draw blood for testing by HDL/Singulex.

(Dkt. Nos. 332-6 at 6-7; 376-3 at 43-44, 49-50.)

       In an effort to create a pool of doctors who received improper P&H fees and had LabCorp

IOPs operating in their offices, Petron drew upon four sets of data (J-Codes, draw fee counts,

specimen collection agreements, and venipuncture claims of LabCorp), none of which specifically

tied a LabCorp IOP draw to a particular HDL/Singulex fraudulent claim. For instance, Petron

sought to infer the presence of a LabCorp IOP in a physician’s office where LabCorp’s J-Code

system (reflecting the location where specimens were drawn) exceeded 52 per year or one per

week. (Dkt. No. 376-3 at 25-26.)3 Another data set involved use of Medicare venipuncture claims

of LabCorp submitted to Medicare. If the physician in question had at least 260 claims

(approximately one per business day for one year), Petron assumed that a LabCorp IOP was in the



2
 Petron testified that the “incomplete, inconsistent, not accurate” characteristics of LabCorp’s data
supports finding that his damages thresholds are reasonable. (Dkt. No. 401-1 at 30.)
3
 Petron testified that he had “not seen J-Codes but for this case” in response to being asked whether
he had “ever seen J-Code counts used in any peer-reviewed materials.” (Dkt. No. 401-1 at 14.)


                                                -7-
physician’s office. (Id. at 30-31.) And Petron’s use of the 52 and 260 thresholds was not the

product of any application of professional expertise or skill; these thresholds were supplied to

Petron by Relators’ counsel.4 (Dkt. No. 401-1 at 17-18.)

       If a physician in question met the threshold for any one of the four data sets, Petron assumed

a LabCorp IOP was present in the physician’s office. (Dkt. No. 401-1 at 16-17.) Petron admits,

however, that he undertook no independent validation method to test his thresholds or data sets.5

LabCorp, over the vigorous objections of Relators, took the depositions of 21 physicians identified

by Petron as receiving kickbacks to determine if they actually had LabCorp IOPs in their offices

during the relevant time period. These depositions revealed that some of the physicians in question

had LabCorp IOPs during the relevant time period and some did not. In short, Petron’s method

of identifying which physician offices had IOPs present during the relevant time period lacked

adequate reliable data, was untested, and conflicted with other record evidence. In fact, Petron

justified his methods as necessary because of the lack of reliable data:

       Q:       So is it your testimony that you don’t know who did the draws on any given
       test, you’re just assuming that LabCorp is somehow responsible for all of them in
       order . . . to meet one of the threshold analyses?

       A:      There is not data provided to me by LabCorp that allows me to know in
       specificity exactly who drew what and when exactly. That’s why we have the
       thresholds.

(Dkt. No. 401-1 at 22.)


4
  LabCorp notes that if a physician’s office had only one order per day or one per week (the 260
and 52 thresholds), it would have been insufficient volume to support the placement of an IOP.
LabCorp stated it required 20 to 35 orders per day to justify placing an IOP in a physician’s office.
(Dkt. No. 401 at 18.)
5
  When questioned about whether it is “common, this threshold assumption where you’ve used
these four different categories to include practices,” Petron testified that “In - - in situations where
I am lacking sufficient detailed data to tie things exactly out, as I believe you would like, this is a
very common practice in my field, yes”; although, Petron could not identify other industry
standards or practitioners implementing this method. (Dkt. No. 401-1 at 17.)


                                                  -8-
       At another step in Petron’s multi-part damages calculation, he sought to determine how

many false claims were submitted to Medicare based on LabCorp’s alleged complicity with

HDL/Singulex by having its IOPs draw the blood for these fraudulent claims. Here, again, Petron

was stymied by the lack of data identifying who actually drew the blood for the fraudulently

submitted HDL/Singulex claims. While it was possible that a LabCorp IOP did the draw, it was

also possible that the blood was drawn by one of the physician’s own staff members or by a lab

outside the office. Lacking any direct evidence of who actually drew the blood on the questionable

claims, Petron declared that it was “more likely than not” that any HDL/Singulex orders in

physician offices in question were actually drawn by a LabCorp IOP. (Dkt. No. 376-3 at 32-35.)

In other words, Petron assumed that 100% of the HDL/Singulex fraudulent orders in offices with

a LabCorp IOP were drawn by the IOP. (Dkt. No. 401-1 at 21.)

       LabCorp challenged this assumption and took the depositions of 21 physicians included in

Petron’s damage calculations to determine the actual practices in their individual offices. These

depositions revealed that, among the offices of those 21 physicians, there was no uniform practice.

Some physicians denied ever having a LabCorp IOP in the office, others stated they had an IOP

but their staff drew the blood on the HDL/Singulex orders, while still others testified that they

drew blood for the HDL/LabCorp as a courtesy for their patients. (Dkt. No. 328.) Petron admitted

he made no independent effort to validate his assumption of 100% use of LabCorp IOPs to perform

HDL/Singulex blood draws and was instructed by Plaintiffs’ counsel to assume that every

HDL/Singulex test ordered in a physician’s office with a LabCorp IOP had the blood drawn for

that test by the IOP. (Dkt. No. 401-1 at 28.)

       Relators argue that Petron’s methods were rendered necessary because LabCorp did not

maintain adequate records that could now be used to determine which of the fraudulent




                                                -9-
HDL/Singulex orders were actually drawn by a LabCorp IOP. Relators point to a LabCorp

corporate handbook that required retention of log books on all IOP draws. LabCorp has responded

that such log books were not maintained at the time and do not exist. Petron is not the first damages

expert confronted with inconclusive and incomplete data. A party seeking to establish damages

with inadequate data can undertake independent inquiries to prove or disprove assumptions and to

establish certain practices and actions through sampling techniques. See, e.g., United States v.

DiMartino, 949 F.3d 67, 74 (2d Cir. 2020) (district court did not abuse its discretion by finding

expert’s opinion was unreliable, as not based on sufficient facts or data under Rule 702(b), where

expert “fail[ed] to seek collateral support for [the party’s] assertions”). For instance, to establish

whether Petron’s formula for identifying which physician offices actually had Lab Corp IOPs

present, Relators could have deposed a number of the targeted doctors and obtained the names of

their staff members and IOPs who were in the office during the relevant time period. To validate

their assumptions about whether LabCorp IOPs were routinely drawing blood for all or some

HDL/Singulex orders, Relators could have asked the physicians, staff members and IOPs about

the practices in their offices.

        The bottom line is that the burden of proof is on the party offering expert testimony to

demonstrate that the opinions presented are based on reliable data, the expert is utilizing reliable

principles, and methods and the principles are reliably applied. Petron’s testimony is undermined

by the absence of reliable data and the reliance on assumptions provided by Relators’ counsel

rather than as a result of the application of professional expertise. When Petron’s questionable

assumptions and methods are combined in a multi-step formula, the result simply lacks any

semblance of reliability.




                                                -10-
       In addition to the lack of reliable data and methods, Petron’s opinions have the potential to

be quite misleading to the jury. Relators argue that LabCorp was complicit with HDL/Singulex

and routinely and knowingly performed blood draws on these unlawful orders.               LabCorp

acknowledges that some of its IOPs, as a courtesy to patients, would make blood draws for the

HDL/Singulex orders at the same time blood draws were being made for LabCorp orders. The

extent of Lab Corps blood draws for HDL/Singulex orders will obviously be contested at trial, but

for the reasons discussed, the record evidence here does not support the Petron damage calculations

that assumes 100% of the HDL/Singulex orders were performed by LabCorp IOPs situated in the

offices of the physicians receiving P&H payments.

       The FCA offers no guidance as to how damages should be measured other than to explicitly

provide that one who violates the Act is liable for damages “substain[ed] because of the act of that

person.” 31 U.S.C. § 3729(a)(1). At bottom, the question is whether Relators carried their burden

of demonstrating that the Government sustained damages “because of” LabCorp IOPs drawing

blood that was referred to HDL/Singulex for testing by doctors whom LabCorp knew were

receiving P&H fee kickbacks. Petron’s opinion is predicated on a series of assumptions purporting

to identify whether a LabCorp IOP was both in a doctor’s office and drew blood that was tested

by HDL/Singulex. “An expert’s opinion should be excluded when it is based on assumptions

which are speculative and are not supported by the record.” Tyger Const. Co. inc. v. Pensacola

Const. Co., 29 F.3d 137, 142 (4th Cir. 1994). Petron then sought to prove-up these speculative

assumptions with data that itself are unverified or contradicted by the record evidence. The Court

may exclude an expert’s opinion if “there is simply too great an analytical gap between the data

and the opinion offered.” EEOC v. Freeman, 778 F.3d 463, 472 (4th Cir. 2015). Compounded,

these speculative assumptions and unverified facts produce an opinion that poses a greater risk of




                                               -11-
confusing or misleading the jury than aiding it. For these reasons, the Court finds that Relators

have failed to carry their burden of demonstrating that Petron’s opinion is reliable by a

preponderance of the evidence under the standards contemplated by Rule 702.

IV.    Conclusion

       For the foregoing reasons, LabCorp’s motion to exclude the testimony of Relators’ expert

witness on damages, Michael Petron, (Dkt. No. 334) is GRANTED.

       AND IT IS SO ORDERED.



                                                     s/ Richard Mark Gergel
                                                     Richard Mark Gergel
                                                     United States District Judge

July 6, 2021
Charleston, South Carolina




                                              -12-
